--------------------------------------------------------------------------------



Exhibit 10.5

 

ADDENDUM TO PERSONAL EMPLOYMENT AGREEMENT

 

Dated May 30, 2013

 

By and between

 

Advanced Inhalation Therapies (AIT) Ltd.

(the"Company")

 

and

 

Racheli Vizman

I.D. 040785610

(the"Employee")

 

WHEREAS, the Company and the Employee have entered into a Personal Employment
Agreement dated September 09, 2012 (the "Employment Agreement"); Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Employment Agreement; and

 

WHEREAS the parties wish to amend the provisions of the Employment Agreement, as
hereinafter provided.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:

 

1. Effective as of February 1, 2013 ("Effective Date"):

 

a. Section 6.1 of the Employment Agreement will be amended such that the Salary
shall be in the amount of NIS 25,000 instead of the amount of NIS 22,000.

 

b. Section 6.7.1 of the Employment Agreement shall be replaced in its entirety
as follows:

 

"Subject to the approval of the Company's Board of Directors (the "Board"), the
Employee shall be issued with options to purchase up to [424,719 Ordinary Shares
of the Company, representing as of the date hereof3% of the issued and the
outstanding share capital of the Company, under and subject to the terms and
conditions of the Company's approved Share Option Plan (as may be amended from
time to time) and the terms and conditions of the option agreement to be
executed between the Company and the Employee in this respect (the “Options”).
For the avoidance of doubt, the foregoing undertaking to grant the Options
replaces and supersedes any previous undertaking of the Company to grant options
to the Employee made prior to the Effective Date. 

 

Addendum to Personal Employment Agreement – Salary Increase + Options – Racheli
Vizman

 

  1  

 

  



c. Section 6.7.4 of the Employment Agreement shall be replaced in its entirety
as the follows:

 

"Unless otherwise determined by the Board, the Options shall vest monthly over a
vesting period of 24 (twenty four) months from the Effective Date (the "Vesting
Period") so that 1/24 of the Options shall vest upon the end of each consecutive
monthly period following the Effective Date (collectively, the "Monthly
Vesting"), provided that during the term of such Vesting Period, this Agreement
remains in full force and the employee remains an employee by the Company on
such date."

 

2. All other provisions of the Employment Agreement not amended herein shall
remain in full force and effect.

 

[signatures page next]

 

Addendum to Personal Employment Agreement – Salary Increase + Options – Racheli
Vizman

 

  2  

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written:

 

/s/ Pini Ben Elazar   /s/ Racheli Vizman Advanced Inhalation Therapies (AIT)
Ltd.   Racheli Vizman       By: Pini Ben Elazar     Title: Chairman    

 

Addendum to Personal Employment Agreement – Salary Increase + Options – Racheli
Vizman

 

  3  

 